Chase, Ch. J.
The question rests entirely upon the act of assembly of 1800, ch. 44. That act contemplated an equal distribution of property among the creditors.
*498The court are of opinion, that the deeds were executed with a fraudulent design of preferiría; some ere-ditors to others, and within the meaning of the act, of giving “aw undue and improper preference.’*
Verdióts — iThe jury find upon the first issue joined? that the said Gittings and' Smith, within two years before the 19th of December 1800, did convey to William Taylor, William P. Matthews, Thomas and Samuel Hollingsworth, the whole or the greater part of their most valuable property, with a fraudulent intent, theieby to give an undue and improper preference to the said grantees, or to the said grantees and other creditors.
The jury further find upon- the second issue, that the said Gittings and. Smith, within the time aforesaid, did convey and t-ansfer to the said William Taylor, a vessel purchased by them from John Chalmers, to secure the said Taylor from damage or loss on certain notes endorsed by him for them before their purchase of the said vessel, with a fraudulent intent by the-said conveyance to give an undue and improper preference to the said Taylor.
The, court certified to the chancellor as follows:
The court do certify to the honourable the chancellor, that they did instruct the jury on the trial of the first and second issues from the court of chancery, in. the case in which Jonathan Mauro was plaintiff, anti Richard Gittings and Lambert Smith were defendants, that if the jury should find that the deeds from the said Gittings and Smith to William Taylor and William P. Matthews were executed after the said Git-tings and Smith had it in contemplation to become insolvent, that the said deeds were to be considered as giving an undue and improper preference to the said W, T. and W. P. M. and that the jury, in conformity to the instruction of the court, did find the said issues in the manner as above found,.
,T. T. Chase
JoiiN Done
En. SrKiGG.